Mr. Justice Scott delivered the opinion of the court (on motion.) The remittitur having been entered in this case at the last term upon the usual terms, we are unwilling now to recall that leave to impose other and unusual terms upon the defendant. Being satisfied however that justice will be promoted thereby, we will make this case the occasion for the adoption of a rule of practice to be applicable to future like cases, requiring that when the remittitur will cure the only error complained of, it shall be allowed to be entered upon the terms of paying costs as usual, and also of an abandonment of record of all right to proceed on the recognizance ; whereupon the judgment will be immediately affirmed. Let the motion in this case be refused and the rule of practice indicated be entered of record.